Exhibit 10.2 FINANCIAL ADVISORY AGREEMENT This FINANCIAL ADVISORY AGREEMENT (this “ Agreement ”) is made and entered into as of May 9, 2014 (the “ Effective Date ”), by and between PLC Systems Inc., a Yukon Territory corporation (the “ Company ”), and Bezalel Partners, LLC (“ Bezalel ”). WHEREAS, subject to the terms and conditions of this Agreement, the Company desires to retain Bezalel to provide certain consulting services described herein, and Bezalel desires to provide such services; and WHEREAS, the Company intends to consummate a “reverse merger” transaction (by way of merger, share exchange or other business combination) with Viveve, Inc., a private operating company, whereby such private company would become a wholly-owned subsidiary of the Company (the “ Combination ”); NOW, THEREFORE, in consideration of the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1.
